DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been examined.
Claims 8-20 remain withdrawn from examination.
Claim 1 have been amended by the applicants.

Response to Arguments
Applicant’s arguments, filed 3/11/2022, with respect to the rejection(s) of claim(s) 1-7 under Cauchois and Gans have been fully considered in light of the latest amendment and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Taketa.
This is due to the additional feature regarding the step of placing the plurality of fibers within the cavity, with new additional feature that the fibers are to be randomly dispersed in the cavity.  This feature is new to the claim set for consideration, and here, the arguments by the applicants is that Cauchois reference does not state of fibers randomly dispersed in the cavity and that the Gans reference does not provide random placement of the fibers within the mold, particularly in regards to fibers braids of Gans that are inserted into the mold. 
Here, in regards to the Cauchois reference, the argument is placed that the 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauchois (US 2015/0273772) in view of Taketa (US 8329280).
In regards to claim 1, Cauchois teaches of a method of forming a sporting implement (see [0019] regarding use of the parts in sports) comprising:
placing a plurality of fibers in a cavity formed in a first portion of a mold (see [0025]), the mold having an inlet and an outlet (see teaching of two-part mold, one fixed, one mobile, see [0005], with vent and injection thereby teaching inlet and outlet);
positioning a second portion of the mold in contact with the first portion such that the cavity cooperates with the second portion of the mold to define a chamber (see teaching of forming the two-part mold, see [0005]);
mixing a first material with a second material to form a thermoplastic resin (See mixing of the two component reactive system of the resin injection system [0010]);
injecting the thermoplastic resin into the chamber through the inlet (see [0026]);
closing the inlet and the outlet (this step is implicit in having the materials to fill into the molding cavity);
waiting until the thermoplastic resin has completely polymerized so as to form a fiber reinforced sporting element in the chamber (this step is implicit, as the reactive materials need to harden/cure into the final shape); and
removing the sporting element from the chamber (See “removing said part from the mold without any finishing treatment’, [0027]).

Cauchois does not teach of the fibers randomly dispersed in the cavity of the mold prior to mold portions being positioned and further with injection.

However, it is noted in Taketa regarding forming fiber reinforced plastic, particularly for sports goods, see Col. 45, lines 4-6, there are several examples provided regarding fiber bundles that are dispersed within formed molded article.  Examples include in Col. 37, lines 10-59, the fibers are placed randomly within the mold cavity, however, there is heat pressing with the resin sheets.  Further, an addition example is dispersing chopped fibers with the pellets for injection molding, see Col. 26, lines 38-67.  In Example 6, Col. 38, lines 9-64, the chopped fibers are arranged in a laminate in the cavity, prior to the resin matrix being injected.  Furthermore, Taketa teaches of the arranging directions of 
In this regards, the claimed teaching of the fibers randomly dispersed in the cavity and this step of placement of the fibers across the cavity prior to closing of the mold and injection would be encompassed in Taketa by the teachings of a layer of the fibers across the mold cavity having random directions.  Here, Taketa teaches of known randomly distributed fibers across the mold cavity in the production of fiber reinforced plastic.  Here, the chopped fiber bundles allows for the molding material with excellent mechanical property for fiber reinforced plastic, see Col. 44, lines 63-66.
	It would have been obvious for one of ordinary skill in the art to modify the placement of the fibers of Cauchois with the random distribution across the mold as taught by Taketa as it allows for known arrangement in providing a fiber reinforced plastic with excellent mechanical properties.

In regards to claim 2, further comprising the step of creating a vacuum within the cavity in the first portion of the mold through the outlet.  See teaching by Cauchois regarding the molding cavity being under vacuum, see [0005].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauchois in view of Taketa as applied to claim 1 above, and further in view of Leimbacher (US 2007/0224377).
In regards to claim 3, further comprising the step of directing nitrogen gas into the cavity in the first portion of the mold through the inlet.  
Cauchois and Taketa do not specifically teach the step of directing nitrogen gas in to the cavity.  It is noted that Cauchois teaches of reactive polymers that includes the use of polyesters, see [0059].
In a related field of endeavor, wherein Leimbacher teaches the molding of polyester, the mold being under pressure or vacuum, as it aids in removing voids and bubbles.  Here, in Leimbacher, inert gas is used including nitrogen as it does not result in oxidation with the polyester (unreactive with the materials), and used to purge the mold cavity, see [0039].  This is relevant in clearing out the mold cavity and further of having a material used in the purging that would not react with the polymer resin.
Thereby, it would have been obvious to one of ordinary skill in the art to modify the process of Cauchois in view of Taketa that includes directing nitrogen gas into the mold cavity as taught by Leimbacher in order to purge the mold cavity by using a nonreactive gas.

Claims 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gans (US 6918847) in view of Cauchois (US 2015/0273772), DesignNews (NPL document, background information), and Taketa (US 8329280).
In regards to claim 1
placing a plurality of fibers (see premolded blade 58 having fiber braids, see Col. 4, lines 8-19, and 37-47) in a cavity formed in a first portion of a mold (see Fig. 10), the mold having an inlet and an outlet;
positioning a second portion of the mold in contact with the first portion such that the cavity cooperates with the second portion of the mold to define a chamber (see Fig. 10);
injecting the thermoplastic resin into the chamber through the inlet;
closing the inlet and the outlet (see teaching injection of RESINFUSION, see Col. 4, lines 23-25, and Fig. 10 regarding inlet and outlet);
waiting until the thermoplastic resin has completely polymerized so as to form a fiber reinforced sporting element in the chamber (see teaching of curing, Col. 4, lines 34-35); and
removing the sporting element from the chamber (see Col. 4, lines 34-35).

    PNG
    media_image1.png
    744
    791
    media_image1.png
    Greyscale

Gans does not specifically states of “mixing a first material with a second material to form a thermoplastic resin” and of the fibers being randomly distributed in the mold cavity.  
In this regards though, Gans does teach of urethanes, araldite epoxy, vinylester, polycyanate, polyester, or thermoplastic resin, further Gans teaches of the use of the resin, REINFUSION by Ciba Specialty Chemicals Inc.
	As described by DesignNews, the REINFUSION is a two component epoxy for infusing composite parts, used in vacuum assisted resin transfer molding (VARTM) and resin transfer molding (RTM), that is easy handling and use with fabrics in infusion processes (see pages 3-4), which thereby one skilled in the art would recognize that the resin of Gans is a two-component epoxy.  In this regards, of the two component epoxy, 
Here, it would have been obvious for one of ordinary skill in the art to modify Gans with the use of mixing of the two component resin prior to injection as taught by Carchois as a known processing step in the use of the two component resin in molding, particularly in light of the RESINFUSION taught by Gans is a two part epoxy as evidenced by DesignNews.

	In regards to the fibers being randomly distributed in the mold cavity, it is noted in Taketa regarding forming fiber reinforced plastic, particularly for sports goods, see Col. 45, lines 4-6, there are several examples provided regarding fiber bundles that are dispersed within formed molded article.  Examples include in Col. 37, lines 10-59, the fibers are placed randomly within the mold cavity, however, there is heat pressing with the resin sheets.  Further, an addition example is dispersing chopped fibers with the pellets for injection molding, see Col. 26, lines 38-67.  In Example 6, Col. 38, lines 9-64, the chopped fibers are arranged in a laminate in the cavity, prior to the resin matrix being injected.  Furthermore, Taketa teaches of the arranging directions of the reinforcing fibers in the bundles that maybe random, see Col. 5, lines 4-6, and see Col. 7, lines 42-46 regarding scattering of fiber bundles on the molding base with large numbers of the bundles made random.  

	It would have been obvious for one of ordinary skill in the art to modify the placement of the fibers of Gan in view of Cauchois and DesignNews with the random distribution across the mold as taught by Taketa as it allows for known arrangement in providing a fiber reinforced plastic with excellent mechanical properties.

In regards to claim 2, further comprising the step of creating a vacuum within the cavity in the first portion of the mold through the outlet.  See teaching by Gans of vacuum pump, see Col. 4, lines 29-31.

In regards to claim 4 and 5, wherein the resin is injected into the chamber at a temperature: of below approximately 50°C (for claim 4), and of between approximately 20°C and approximately 60°C (for claim 5).  See teaching by Gans of the injection temperature of the resin between 20 and 30 degrees, see Col. 4, lines 27-30.

In regards to claims 6 and 7, wherein: the first mold portion and second mold portion include registration elements (for claim 6), and the first mold portion includes a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gans in view of Cauchois, DirectNews, and Taketa as applied to claim 1 above, and further in view of Leimbacher (US 2007/0224377).
In regards to claim 3, further comprising the step of directing nitrogen gas into the cavity in the first portion of the mold through the inlet.  
Gans in view of Cauchois, DirectNews, and Taketa does not specifically teach the step of directing nitrogen gas in to the cavity.  It is noted that both Gans and Cauchois teach of the use of reactive polymers that include the use of polyesters, see Cauchois: [0059] & Gans: Col. 4, lines 20-22.
In a related field of endeavor, wherein Leimbacher teaches the molding of polyester, the mold being under pressure or vacuum, as it aids in removing voids and bubbles.  Here, in Leimbacher, inert gas is used including nitrogen as it does not result in oxidation with the polyester (unreactive with the materials), and used to purge the mold cavity, see [0039].  This is relevant in clearing out the mold cavity and further of having a material used in the purging that would not react with the polymer resin.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744